Citation Nr: 1145998	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-34 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active air service from May 1958 until his retirement in January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently returned to the RO in Manchester, New Hampshire.  

In connection with this appeal the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in July 2008.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for skin cancer is decided.  

The Veteran has asserted that he developed basal cell carcinoma on his forehead and squamous cell carcinoma on his left leg as a result of exposure to ionizing radiation during active service.  He reported that while serving at Lowry Air Force Base (AFB) he served as both a student of weapons and ultimately a weapons instructor and handled radioactive materials while performing his duties as such.

A review of the Veteran's service personnel records (SPRs) shows that he did in fact serve at Lowry AFB from July 1958 until May 1962.  The Veteran was also listed to be both a weapons technician student and a weapons instructor during that time.  A review of the Veteran's service treatment records (STRs) shows that in September 1963, the Veteran was afforded a periodic examination in preparation of accepting an Officer's commission in the United States Air Force (USAF).  It was noted on the examination report that the Veteran worked with radioactive material for three years (1959-1962).

The Veteran has also reported that while serving at Lowry AFB and working with radioactive materials, he wore a dosimeter and underwent regular white blood count checks to monitor his radiation exposure.  A review of the Veteran's STRs and SPRs is negative for any documentation of dosimeter readings or white blood cell counts during the Veteran's active service.

In January 2006, VA requested a copy of the Veteran's DD Form 1141, or equivalent record of occupational radiation exposure, from the USAF.  In a January 2006 reply, the Department of the Air Force reported that they queried the USAF Master Radiation Exposure Registry (MRER) for records of the Veteran's occupational radiation exposure monitoring, but found no external or internal exposure data for the Veteran.  It was noted that while MRER was the single repository for occupational radiation monitoring for all Air Force personnel, there were some cases in which the records, in particular the DD Form 1141, were maintained in the military medical record or by the local unit and were not forwarded to the MRER for inclusion in the central repository.  

Despite the indication from the Department of the Air Force that records of the Veteran's occupational radiation exposure may have been maintained by his unit, there is no indication in the record that VA ever attempted to obtain these records.  

Additionally, while records of the Veteran's exposure were not obtained, it is clear from the record that the Veteran was in fact exposed to radioactive materials while in active service.  However, the RO never attempted to obtain a radiation dose estimate from the VA Under Secretary for Health.  

The Veteran is not considered to have been exposed to ionizing radiation for the purposes of presumptive service connection under 38 C.F.R. § 3.309 (d) (2011).  However, despite the absence of a DD Form 1141 and other occupational exposure information, the Board finds that the Veteran's active service occupational radiation exposure is sufficient to qualify as exposure to ionizing radiation for the purposes of entitlement to service connection under 38 C.F.R. § 3.311 (2011).  Additionally, skin cancer is considered to be radiogenic condition that is subject to compensation under the provisions of 38 C.F.R. § 3.311.

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a).  

Therefore, the Board finds that attempts to obtain documents regarding the Veteran's occupational radiation exposure from both the Veteran's former unit and the medical facilities at Lowry AFB must be made.  Then, a radiation dosage estimate must be obtained from the Under Secretary for Health prior to a decision being rendered with regard to the Veteran's claim of entitlement to service connection for skin cancer. 

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should conduct the appropriate development to obtain any and all documentation of the Veteran's occupational radiation exposure, to specifically include his DD Form 1141 and other dosimeter readings, from the Veteran's former unit, to include the medical facilities at Lowry AFB.  All attempts to obtain this information should be recorded in the claims file.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. Then, the claims file, to specifically include all information pertaining to the Veteran's radiation exposure during active service should be sent to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311.

3. Then, the claims file, to specifically include all radiation dosage estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


